
	

115 HR 6365 RH: Treaty of Guadalupe-Hidalgo Land Claims Act of 2018
U.S. House of Representatives
2018-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 819
		115th CONGRESS2d Session
		H. R. 6365
		[Report No. 115–1052]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2018
			Mr. Pearce introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			November 27, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on July 13, 2018
		
		
			
		
		A BILL
		To establish the Treaty of Guadalupe Hidalgo Land Grant-Merced Claims Commission and other Federal
			 policies for the restoration of land for hardships resulting from the
			 incomplete and inequitable implementation of the Treaty of Guadalupe
			 Hidalgo, to affirm Land Grant-Merced property rights protected by the
			 Treaty of Guadalupe Hidalgo, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Treaty of Guadalupe-Hidalgo Land Claims Act of 2018. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Treaty of Guadalupe Hidalgo Land Grant-Merced Claims Commission.
					Sec. 5. Hearings on qualifying petitions.
					Sec. 6. Reports.
					Sec. 7. Federal land disposal authority.
					Sec. 8. Authorization of appropriation.
 2.FindingsCongress finds the following: (1)The Western and Southwestern United States have a unique history regarding land acquisition and ownership consequent to the substantial number of Spanish and Mexican land grants-mercedes. These land grants-mercedes were an integral part of the colonization and growth of the region before the United States acquisition under the Treaty of Guadalupe Hidalgo.
 (2)Under the laws of Spain and Mexico, land grant-mercedes included thousands of acres of land that was owned and used by the communities, within the land grant-merced boundaries, in common. This included guaranteed right to the use of water, forest, pasture, minerals and other natural resources located on the common lands.
 (3)The Treaty of Guadalupe Hidalgo as affirmed by the Protocol of Querétaro protects property rights of land grants-mercedes in the territory ceded by Mexico to the United States of America.
 (4)Property rights include land, land title, water rights, natural resource rights, mineral rights, and rights to physical access.
 (5)Congress has enacted several major Federal land laws subject to valid existing rights including the Organic Administration Act of 1897 (16 U.S.C. 473 et seq.), the Taylor Grazing Act (43 U.S.C. 315 et seq.), the Multiple Use and Sustained Yield Act of 1960 (16 U.S.C. 528 et seq.), and the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
 (6)Various provisions of the Treaty of Guadalupe Hidalgo have not yet been fully implemented in the spirit of the United States Constitution, article VI, section 2.
 (7)Serious questions remain regarding the rightful ownership of lands in several western and southwestern States. Certain Federal lands are the focus of such questions.
 (8)The Gadsden Purchase incorporated by reference the property protection provisions of the Treaty of Guadalupe Hidalgo.
 (9)Land claim commissions, appointed by Congress, have successfully examined disputed land possession claims.
 (10)The United States Government has recognized and upheld usufruct rights for other indigenous groups. (11)Between 1968 and 1981, the Forest Service recognized the uniqueness of the land tenure history in New Mexico and instituted what became known as the Northern New Mexico Policy for the Southwest Region to address the socioeconomic and cultural needs of the forest-dependent land grant-merced communities in New Mexico.
 (12)The United States General Accounting Office Report to Congressional Requesters, dated June 2004, numbered GAO–04–59, and entitled the Treaty of Guadalupe Hidalgo: Findings and Possible Options Regarding Longstanding Community Land Grant Claims in New Mexico, found the New Mexico land claims confirmation process was inefficient and caused hardships to claimants. Such report provided the following options for congressional consideration in addressing land grant-merced claims:
 (A)Consider establishing a commission or other body to reexamine specific Land Grant-Merced claims that were rejected or not confirmed for the full acreage claimed.
 (B)Consider transferring Federal land to communities that did not receive all of the acreage originally claimed for their community land grants.
 (C)Consider making financial payments to claimants’ heirs or other entities for the non-use of land originally claimed but not awarded.
 (13)The General Accounting Office also noted that Congress may disagree with the U.S. Supreme Court’s Sandoval 1897 decision and decide that it should be legislatively overruled, by addressing the affected land grants in some way or taking other action.
 (14)The State of New Mexico’s response to such report, dated August 14, 2008, and entitled Report to the New Mexico Attorney General—A Response to the GAO’s 2004 Report Treaty of Guadalupe Hidalgo: Findings and Possible Options Regarding Longstanding Community Land Grant Claims in New Mexico, found the following:
 (A)The Federal Government had a duty to correctly confirm land grants-mercedes in New Mexico and that duty was understated by the analysis of the General Accounting Office.
 (B)Most land grants-mercedes were not confirmed by the Federal Government in the correct type of land ownership pattern, as granted by Spain or Mexico to be held in common by the entire community, but rather the vast majority were confirmed as privately owned by the family of a single petitioner or as tenancy-in-common. The tenancy-in-common designation was foreign to Spanish and Mexican jurisprudence and left land grants-mercedes subject to partition suits that resulted in the significant loss of common land. These facts were omitted by the General Accounting Office report.
 (C)Most postconfirmation land losses were the direct result of the improper nature of the Federal confirmation, and erroneous Federal confirmations could not be remedied in the court system, contrary to the analysis of the General Accounting Office.
 (D)Many land grants-mercedes or their common lands were improperly rejected in their entirety, others lost substantial amounts of acreage by improper application of boundary descriptions, and others were foreclosed from being confirmed by earlier adverse rulings.
 (E)The Federal Government in a great many cases did not provide constitutionally sufficient notice of its confirmation activities, which contributed directly to many land grants-mercedes being erroneously misconfirmed.
 (F)The Federal Government and various Federal agents and officials involved in the confirmation process helped create a climate in which land speculators were able to undermine the adjudication process to dispossess land grants-mercedes of their common lands.
 (15)Compared to their original claims, land grants-mercedes suffered enormous loss of land to the Federal Government and others. This loss negatively impacted the economic, environmental, and social well-being of these communities.
 (16)The following land grant-merced priority rights were protected by the Treaty of Guadalupe Hidalgo: (A)Water rights, including all surface, ground, and runoff water within the former common lands that are now under the management of the Federal Government.
 (B)Natural resource rights, including gathering of fuelwood, timber, vegetation, vegetation products, rocks, soils, and grazing and watering of livestock that are now under the management of the Federal Government.
 (C)Mineral rights, including any and all surface and subsurface minerals located within the existing and former common lands as well as rights to compensation for minerals extracted from former common lands now under management of the Federal Government.
 3.DefinitionsIn this Act: (1)Adjudication processThe term adjudication process—
 (A)means the processes required by treaty by which the United States recognized land claims between 1854 and 1904 in the territories ceded under—
 (i)the Treaty of Guadalupe Hidalgo; and (ii)the Gadsden Purchase; and
 (B)includes the processes provided for in the 1854 Act establishing the Office of Surveyor-General of New Mexico (10 Stat. 308) and the 1891 Act establishing the Court of Private Land Claims (26 Stat. 854).
 (2)ClaimThe term claim means the declaration of property rights protected by the Treaty of Guadalupe Hidalgo vested in a land grant-merced, including—
 (A)land, land title, mineral, and natural resource claims; and (B)water rights.
 (3)ClaimantThe term claimant means a land grant-merced as represented by its Governing body or an agent thereof. (4)Federal land or federal landsThe terms Federal land or Federal lands means any land—
 (A)located in the State of New Mexico; and (B)administered by the Secretary of Agriculture through the Chief of the U.S. Forest Service or the Secretary of the Interior through the Director of the Bureau of Land Management.
 (5)Gadsden PurchaseThe term Gadsden Purchase means the Treaty of Boundary, Cession of Territory, Transit of Isthmus of Tehuantepec. (6)Governing bodyThe term Governing body means the governing body, as recognized by State law, of a land grant-merced.
 (7)Land grant-mercedThe term land grant-merced means— (A)a community land grant identified in tables 1 and 2 of the General Accounting Office Report #GAO–01–951; or
 (B)a community, village, town, or settlement, the land of which was granted by the Government of Spain or by the Government of Mexico, in accordance with the laws, usages, and customs of Spain or Mexico between 1689 and 1854, and is within the boundaries of the State of New Mexico, to—
 (i)the community, village, town, or pueblo; or (ii)a person for the purpose of founding or establishing a community, village, town, or settlement.
 (8)Qualifying petitionThe term qualifying petition means a petition submitted under section 5. (9)Secretary concernedThe term Secretary concerned means the Secretary that administers the relevant Federal land.
 (10)Treaty of Guadalupe HidalgoThe term Treaty of Guadalupe Hidalgo means the Treaty of Peace, Friendship, Limits, and Settlement between the United States and the Republic of Mexico, effective February 2, 1848.
			4.Treaty of Guadalupe Hidalgo Land Grant-Merced Claims Commission
 (a)EstablishmentThere is hereby established a commission to be known as the Treaty of Guadalupe Hidalgo Land Grant-Merced Claims Commission (in this Act referred to as the Commission).
 (b)DutiesThe duties of the Commission shall be to— (1)conduct a hearing on each qualifying petition and formulate a recommendation on restitution, as described in section 5(c); and
 (2)submit to Congress the reports required under section 6. (c)Membership (1)Number and appointmentThe Commission shall be composed of 9 members, appointed by the President of the United States, of which—
 (A)1 member shall be appointed in consultation with the Secretary of the Interior; (B)1 member shall be appointed in consultation with the Secretary of Agriculture;
 (C)1 member shall be appointed who has a background in Spanish colonial and Mexican legal history as it applies to the Southwestern United States;
 (D)1 member shall be appointed who has a background in Spanish colonial, Mexican, and United States history of the Southwestern United States;
 (E)1 member shall be appointed who has a background in international laws pertaining to succession of States and treaties as they relate to property rights, land tenure, and usufruct rights;
 (F)1 member shall be appointed who has a background in past and present socioeconomic conditions of the Southwestern United States;
 (G)1 member shall be appointed who has a background in cultural geography; and (H)2 members shall be members of the governing body of a land grant-merced.
 (2)TermsEach member shall be appointed for the life of the Commission. (3)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made.
 (4)Rate of payTo the extent or in the amounts provided in advance in appropriation Acts, Members shall each be entitled to receive daily compensation not to exceed the rate of basic pay for level V of the Executive Schedule for each day, including travel days, during which they are engaged in the performance of duties vested in the Commission.
 (5)Preparation before hearingsBefore the start of the first hearing under section 5, each member of the Commission shall prepare for such hearing by becoming familiar with the history of land grant-merced claims in the United States Southwest. This preparation may include—
 (A)the purchase, by the Commission, of pertinent literature on the subject for each Commission member to review; and
 (B)requests by the Commission for training and presentations on the subject from appropriate Federal or State agencies, institutions of higher education, and private organizations.
					(d)Powers of Commission
 (1)Hearings and sessionsThe Commission shall, for the purpose of carrying out this Act, hold hearings, sit, and act at times and at a location in the State where the petitioning land grant-merced is located, take testimony, and receive evidence as the Commission considers appropriate. The Commission may administer oaths or affirmations to witnesses appearing before it.
 (2)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action that the Commission is authorized to take by this Act.
 (3)Gifts, bequests, and devisesThe Commission may accept, use, and dispose of gifts, bequests, or devises of services or property, both real and personal, for the purpose of aiding or facilitating the work of the Commission.
 (4)MailThe Commission may use the United States mail in the same manner and under the same conditions as other departments and agencies of the United States.
 (5)Authority to hire staffThe Commission may hire or contract staff necessary for the Commission to carry out its responsibilities under this Act.
 (6)Administrative support servicesUpon the request of the Commission, the Administrator of General Services, Secretary of the Interior, and Secretary of Agriculture shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act.
 (7)ImmunityThe Commission is an agency of the United States for the purposes of part V of title 18, United States Code.
				(8)Subpoena power
 (A)In generalThe Commission may issue subpoenas requiring the attendance and testimony of witnesses and the production of any evidence relating to any qualifying petition.
 (B)Failure to obey a subpoenaIf a person refuses to obey a subpoena issued under subparagraph (A), the Commission may apply to a United States district court for an order requiring that person to appear before the Commission to give testimony, produce evidence, or both, relating to any qualifying petition. The application may be made within the judicial district where the hearing is conducted or where that person is found, resides, or transacts business. Any failure to obey the order of the court may be punished by the court as civil contempt.
 (C)Service of subpoenasThe subpoenas of the Commission shall be served in the manner provided for subpoenas issued by a United States district court under the Federal Rules of Civil Procedure for the United States district courts.
 (D)Service of processAll process of any court to which application is made under subparagraph (B) may be served in the judicial district in which the person required to be served resides or may be found.
 (e)TerminationThe Commission shall terminate not later than 180 days after the Commission submits the report required under section 6(b).
			(f)Assistance for Commission
 (1)Federal agency assistance to CommissionAt the request of the Commission, relevant Federal agencies shall make available personnel, equipment, and facilities to assist the Commission in performing its activities under this Act.
 (2)State agency assistance to CommissionThe Commission may accept assistance from relevant State agencies and institutions of higher education in performing its activities under this Act.
				5.Hearings on qualifying petitions
			(a)Qualifying petition hearing
 (1)In generalThe Commission shall conduct a hearing on each qualifying petition, as described in subsection (b), to formulate a recommendation on restitution to the claimant, of the possible restitutions described in subsection (c).
 (2)Designation of locationThe Commission shall designate one or more locations in the claimant’s State in which to hold such hearing.
 (3)Right to testifyAll persons having an interest in the land involved in a qualifying petition shall have the right, upon notice, to be present and testify before the Commission during such hearing.
 (4)Hearing processAs part of such hearing, the Commission shall— (A)review each qualifying petition and receive testimony to examine—
 (i)the impact to the land grant-merced and its associated communities resulting from the failure of the United States to properly recognize, during the adjudication process, a land grant-merced boundary, as it existed in 1854;
 (ii)the impact to the land grant-merced and its associated communities resulting from the failure of the United States to act on a land grant-merced claim made during the adjudication process;
 (iii)the impact to the land grant-merced and its associated communities resulting from the rejection of a land grant-merced claim made during the adjudication process;
 (iv)the impact to the land grant-merced and its associated communities resulting from the incorrect confirmation by the United States of a Land Grant-Merced as a tenancy-in-common;
 (v)the impact to the land grant-merced and its associated communities resulting from the incorrect confirmation by the United States of the land grant-merced as a private land grant to an individual;
 (vi)the impact to the land grant-merced and its associated communities resulting from the United States incorrectly issuing a patent for the land grant-merced to the wrong party;
 (vii)the impact of prior adjudication decisions made by the United States on the submittal of subsequent land claim petitions with respect to the land grant-merced;
 (viii)the impact to the land grant-merced and its associated communities resulting from the failure of the United States to provide adequate due process to land grant-merced during the adjudication process;
 (ix)the impact to the land grant-merced and its associated communities resulting from the failure of the United States to provide adequate representation during the adjudication process, as required by law, for certain protected populations located on the land grant-merced; and
 (x)the impact to the land grant-merced and its associated communities resulting from the misconduct or direct conflict of interest of United States officials during the adjudication process;
 (B)review existing Federal land use policies governing land identified in the qualifying petition; (C)identify and report all private and public leases on land identified in the qualifying petition, including lease type, term, and owner;
 (D)determine the value of revenues generated and resources removed from land identified in the qualifying petition, through sale, lease, permit, and all other means granted to any person not associated with the claimant, during the period it was taken out of control of the claimant until the time of such hearing; and
 (E)review and examine existing laws, memorandums of understanding, agreements, and easements relating to the management and use of land identified in the qualifying petition.
 (5)Legal standardsWhen evaluating qualifying petitions, the Commission shall apply international treaty law and laws pertaining to the succession of States. The Commission shall also evaluate qualifying petitions based on Spanish and Mexican civil and customary law, principles of equity, and customs and usages in effect in what is now the Southwestern United States, from 1692 up to the ratification of the Gadsden Purchase in 1854.
 (b)Elements of qualifying petitionFor purposes of this Act, a qualifying petition is one that— (1)is received by the Commission not later than the date that is 5 years after the date of the enactment of this Act;
 (2)is made pursuant to an official resolution adopted by the claimant; and (3)includes the following information:
 (A)The name and address of the claimant and a name, address, telephone number, and if available, email address of the point of contact for the claimant.
 (B)Documentation showing the claimed boundaries of the relevant land grant-merced, including a legal survey or, if a survey is not readily available, a sketch map or geographic information system rendering thereof.
 (C)A summary of the claims being made and the requested restitution for each claim. (c)Possible restitutionsThe Commission may, under subsection (a), recommend as restitution that the Secretary concerned—
 (1)convey Federal land to the claimant; (2)grant the claimant stewardship rights to all or part of Federal land;
 (3)grant the claimant priority access and use rights to all or part of Federal lands for— (A)harvesting of natural resources, such as fuelwood, timber, minerals, rock, soils, vegetation, and vegetation products;
 (B)grazing and watering of livestock; or (C)hunting and fishing;
 (4)grant the claimant priority rights to leases, special use permits, and easements on Federal land, which may include placement of land grant-merced infrastructure and community cemeteries;
 (5)grant the claimant priority rights to acquire Federal lands that may become available for disposal; and
 (6)grant the claimant priority rights to obtain new, unused, or unrenewed grazing allotments on Federal lands.
 (d)Protection of non-Federal propertyThe Commission may not make any recommendation that affects the ownership, title, or rights of owners of any non-Federal lands covered by the qualifying petition.
 (e)Protection of existing leasesThe Commission may not make any recommendation that affects any lease, permit, right-of-way, or any other valid existing rights held by a person on such land as such lease, permit, or right-of-way existed on the day before the date of the transfer.
			6.Reports
 (a)Individual reportsNot later than 90 days after the date that the Commission concludes a hearing under section 5 for a qualifying petition, the Commission shall submit a report to Secretary concerned and the claimant that includes the Commissions recommendations and findings with respect to that petition.
 (b)Report to CongressNot later than 10 years after the date of the enactment of this Act, the Commission shall submit a report to Congress that details, with respect to each qualifying petition—
 (1)a summary of the claims in such qualifying petition; (2)the Commission’s recommended restitution with respect to each claim and reasons thereof; and
 (3)the Secretary that administers the land identified in the qualifying petition. 7.Federal land disposal authority (a)In generalThe Secretary concerned may transfer land to the claimant or grant the claimant any rights as is recommended by the Commission in the report required to be issued under section 6(a).
 (b)CostThe Secretary concerned shall pay any costs associated with a land transfer under subsection (a). 8.Protection of acequias (a)In generalThe rights of any acequia located on Federal land on the date of the enactment of this Act shall not be impaired as a result of the enactment of this Act, including the right to use of water by valid water right owners and access to the acequia for necessary maintenance and improvements to the acequia easement and infrastructure.
 (b)Management of acequiasEach acequia located on Federal land on the date of the enactment of this Act shall be managed and controlled by the governing body of such acequia in accordance with N.M. Stat. §73–2–12 or C.R.S. §7–42–101.5
 (c)DefinitionIn this section the term acequia means a waterway recognized as an acequia or a community ditch under New Mexico State law, including the diversions, storage facilities, and easements of such waterway.
 9.Authorization of appropriationThere is authorized $1,000,000 for each of the fiscal years 2019 to 2028 for the purpose of carrying out the activities of the Commission.
		
	
		November 27, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
